Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive. 
	A.	The Applicants ague “…Since the claim also requires that the series of layers of the negative and positive electrode members are stacked in a stacking direction that parallels the longitudinal axis (i.e. in the “y-direction”), this in effect means that the longitudinal end surface (i.e. the surfaces at either end in the “y-direction”) of the electrode assembly corresponds to at least one of the smaller sets of ides of the electrode assembly (i.e. the longitudinal end surfaces do not correspond to any of the largest sides of the assembly…”(page 21, lines 20-26).
	In response,
	Ramasubramanian et al. in Figure 10 disclose an electrode stack 74 comprising six electrode structures 20 stacked in a direction that is perpendicular (i.e. in the z-direction) to the direction of the progression of the series of interdigitated electrodes (i.e. in the y-direction) within each electrode structure. The direction of stacking of the six electrode structures is in the z-direction relative to the x-y-z coordinate system 
	Thus, as understood by the Examiner, this arrangement of the series of negative and positive electrode members meets the claim requirements (i.e. Ramasubramanian et al. stacks in the z-direction which is parallel to the y-axis).
	B.	The Applicants argue “The claim also requires that positive and negative electrode material layers have the dimension where a ration Lc (LE) (measured in the “x-direction”) to each of Hc (HE)(measured in the “z-direction”) and Wc(WE) (measured in the “y-direction”) is at least %:1. That is, the secondary battery has a unique structure in which the negative and positive electrode material layers have one dimension (i.e. in the “x-direction”0, that is much longer than the other two, and which allows the electrode material layers to be stacked such that the longitudinal end surfaces are at least one of the sets of the smallest end surfaces of the electrode assembly…”. (page 22, lines 1-19).
	In response,
	Ramasubramanian et al. in paragraph [0054] discloses “In general, members of the electrode population have a length (L.sub.E) that is substantially greater than each of its width (W.sub.E) and its height (H.sub.E).  For example, in one embodiment, the ratio of L.sub.E to each of W.sub.E and H.sub.E is at least 5:1, respectively (that is, the ratio of L.sub.E to W.sub.E is at least 5:1, respectively and the ratio of L.sub.E to H.sub.E is at least 5:1, respectively), for each member of the electrode population.  By 
	Thus, the secondary battery of Ramasubramanian has a structure in which the negative and positive electrode material layers have one dimension LE (i.e. in the “x-direction”) that is much longer than the other two, and which allows the electrode material layers to be stacked such that the longitudinal end surfaces are at least one of the sets of the smallest end surfaces of the electrode assembly.
	In paragraph [0048], Ramasubramanian et al. disclose “…members of the electrode population comprise an electrode active material layer, an electrode current collector and an electrode backbone that supports the electrode active material layer and the electrode current collector.  Similarly, in one embodiment, members of the counter-electrode population comprise a counter-electrode active material layer, a counter-electrode current collector and a counter-electrode backbone that supports the counter-electrode active material layer and the counter-electrode current collector”.
	As shown in Figure 4 (reproduced below, member 22 of the population of positive electrode has a width WE (in the y-direction), height HE (in the z-direction), and a length LE (in the x-direction).


    PNG
    media_image1.png
    784
    758
    media_image1.png
    Greyscale


	Thus, as shown in the Figure, the battery has a structure in which the negative and positive electrode material layers have one dimension (LE) that is much longer than the other two (i.e. WE and HE). See also paragraphs [0050]-[0054] and [0062]).

	In response,
	Ramasubramanian et al. disclose that members of the electrode population (i.e. positive or negative electrode) comprise an electrode active material layer, and electrode current collector, and an electrode backbone that supports the electrode active material and the electrode current collector. Similarly, the counter-electrode (i.e. the positive or negative electrode) population comprise an active material layer, a current collector and a backbone that supports the active material layer and the current collector (paragraph [0048] and Figure 2).
	Further, Ramasubramanian et al. in Figure 4 disclose an electrode stack 74 comprising six electrode (see Figure 2) stacked in a direction that is perpendicular to the direction of the progression of the series of interdigitated electrodes within each electrode structure 20; referring again to FIG. 2, the direction of stacking of the six 
electrode structures in this embodiment is in the "Z" direction relative to the X-Y-Z coordinate system illustrated in FIG. 2 and perpendicular to direction D. The number of electrode structures in an electrode stack 74 is not critical and may range, for example, from 1 to 50, with 2 to 20 electrode structures in an electrode stack being typical.

	Given the structure similarity between the current collectors of Ramasubramanian et al. the those claimed, and that the battery of both Ramasubramanian et al. and that claimed cycle between a charged and discharged stated, the current collectors of Ramasubramanian et al. appears capable of exhibiting plastic deformation due to elongation and narrowing of the ends.

3.	Applicants’ arguments, see page 24, line 27 through page 28, line 11, filed 18 August 2021, with respect to the rejection of claims 4-6 and 51 under 103 have been fully considered and are persuasive.  In particular, the Applicants’ argument regarding the amendment to claim 4 (c) under 103 has been fully considered and is persuasive
Therefore, the rejection of claims 4-6 and 51 under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044) has been withdrawn.
	However, upon further consideration, a new ground of rejection is made in view of different interpretation of the previously applied reference.


Response to Amendment
	This is in response to the Amendment filed 18 August 2021.

Specification
4.	The objection to the disclosure because of a minor informality has been withdrawn in view of Applicants’ Amendment. 

(New) DETAILED ACTION
Claim Objections
5.	Claim 65 is objected to because of the following informalities:  
Lines 1 and 2:  “wherein the enclosure is hermetically sealed the set of electrode constraints is within the battery enclosure” appears awkwardly worded. Suggest amending to recite --wherein the enclosure hermetically seals the set of electrode constraints within the battery enclosure--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-6, 51-71 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044).
Claim 4:	Ramasubramanian et al. disclose a  secondary battery for cycling between a charged and a discharged state (paragraph [0072]), the secondary battery (70) comprising a battery enclosure (72), an electrode assembly (74), and carrier ions (nonaqueous electrolyte) within the battery enclosure (see Figure 10 and paragraph [0115]), wherein 


    PNG
    media_image2.png
    632
    830
    media_image2.png
    Greyscale

(b)    the electrode assembly (20, in Figure 2) comprises a series of layers (21, 22) stacked in a stacking direction that parallels the longitudinal axis (LEA) within the electrode assembly wherein the stacked series of layers comprises a population of negative electrode active material layers (49, in Figure 3), a population of negative electrode current collector layers (47, in Figure 3), a population of separator material layers (43, in Figure 3), a population of positive electrode active material layers (50, in Figure 3), and a population of positive electrode current collector material layers (48), wherein 
NE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the transverse direction between first and second opposing transverse end surfaces of the negative electrode active material layer, and a height He (HNE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the vertical direction between first and second opposing vertical end surfaces of the negative electrode active material layer, and a width We (WNE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the longitudinal direction between first and second opposing surfaces of the negative electrode active material layer, wherein a ratio of Le to He and We is at least 5:1 (paragraph [0107]); 
(ii)    each member of the population of positive electrode material layers has a length Lc (LPE) that corresponds to the Feret diameter of the positive electrode active material layer as measured in the transverse direction between first and second opposing transverse end surfaces of the positive electrode active material layer, and a height He (HPE) that corresponds to the Feret diameter of the positive electrode active material layer as measured in the vertical direction between first and second opposing vertical end surfaces of the positive electrode active material layer, and a width Wc (WPE)  that corresponds to the Feret diameter of the positive electrode active material layer as measured in the longitudinal direction between first and second opposing 
(d) the stacked series of layers comprises layers with opposing end surfaces that are spaced apart from one another in the transverse direction, wherein a plurality of the opposing end surfaces of the layers exhibit plastic deformation and fracturing oriented in the transverse direction, due to elongation and narrowing of the layers at the opposing end surfaces. 
In particular, Ramasuramanian et al. disclose that members of the electrode population (i.e. positive or negative electrode) comprise an electrode active material layer, and electrode current collector, and an electrode backbone that supports the electrode active material and the electrode current collector. Similarly, the counter-electrode (i.e. the positive or negative electrode) population comprise an active material layer, a current collector and a backbone that supports the active material layer and the current collector (paragraph [0048] and Figure 2).
	Further, Ramasubramanian et al. in Figure 4 disclose an electrode stack 74 comprising six electrode (see Figure 2) stacked in a direction that is perpendicular to the direction of the progression of the series of interdigitated electrodes within each electrode structure 20; referring again to FIG. 2, the direction of stacking of the six 
electrode structures in this embodiment is in the "Z" direction relative to the X-Y-Z coordinate system illustrated in FIG. 2 and perpendicular to direction D. The number of electrode structures in an electrode stack 74 is not critical and may range, for 
	Thus, as per Figure 2 and 4, Ramasubramanian et al. disclose a plurality of negative electrode or positive electrode current collector layers.
	Given the structure similarity between the current collectors of Ramasubramanian et al. the those claimed, and that the battery of both Ramasubramanian et al. and that claimed cycle between a charged and discharged stated, the current collectors of Ramasubramanian et al. appears capable of exhibiting plastic deformation due to elongation and narrowing of the ends. See also entire document.
Ramasubramanian et al. do not disclose a set of electrode constraints, wherein
(i) the primary constraint system comprises first and second growth constraints and at least one primary connecting member, the first and second primary growth constraints separated from each other in the longitudinal direction, and the at least one primary connecting member connecting the first and second primary growth constraints to at least partially restrain growth of the electrode assembly in the longitudinal direction, and 
(ii)    the secondary constraint system comprises first and second secondary growth constraints separated in a second direction and connected by members of the stacked series of layers wherein the secondary constraint system at least partially restrains growth of the electrode assembly in the second direction 
(iii)    the primary constraint system maintains a pressure on the electrode assembly in the stacking direction that exceeds the pressure maintained on the electrode assembly in each of two directions that are mutually perpendicular and perpendicular to the stacking direction.
Kim et al. in Figures 10C and 1 discloses a set of electrode constraints, wherein 
(c) the set of electrode constraints comprises a primary constraint system and a secondary constraint system  wherein 
(i) the primary constraint system comprises first and second growth constraints (67 and 69, as shown in Figure 10C)(col. 7: 10-39) and at least one primary connecting member (71, as shown Figure 11)(col. 41-col. 8: 7), the first and second primary growth constraints (67, 69) separated from each other in the longitudinal direction, and the at least one primary connecting member (71) connecting the first and second primary growth constraints (67, 69) to at least partially restrain growth of an electrode assembly in the longitudinal direction (col.6: 65-col. 7: 9), and 
(ii)    the secondary constraint system comprises first and second secondary growth constraints (66, as shown in Figure 10C) separated in a second direction and connected by members of the stacked series of layers wherein the secondary constraint system at least partially restrains growth of an electrode 
(iii)    the primary constraint system obviously maintains a pressure on the electrode assembly in the stacking direction that exceeds the pressure maintained on the electrode assembly in each of two directions that are mutually perpendicular and perpendicular to the stacking direction (abstract, col. 6: 39-col. 7: 9). See also entire document. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery of Ramasubramanian et al. by incorporating the reinforcement members of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have exhibited enhanced reliability by protecting the battery from external impacts by separately installing a reinforcement structure on the casing and on an electrode assembly housed in the casing, and by minimizing a sort-circuit inside the casing (col. 2: 22-31, and 54-51).
	The Ramasubramanian et al. combination does not disclose that 
(iii)    members of the negative electrode active material layer population comprise a particulate material having at least 60 wt% of negative electrode active material, less than 20 wt% conductive aid, and binder material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrodes of the Ramasubramanian et al. combination by incorporating the active material of Delpuech et al.
One having ordinary skill in the art would have been motivated to make the modification to provide Si based negative electrode materials that would have improved cycling performance (more in particular the capacity retention) and offer a cheaper material that would have exhibited the same and even better performance that the known Si nanomaterials (col. 2: 32-37).
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable to the carrier ions (paragraph [0065]), a first member of the electrode active material layer population (50) , a unit cell portion (21) of first member of the counter-electrode current collector population (47) and a first member of the counter-electrode active 
Given that the secondary battery of the Ramasubramanian et al. combination is structurally similar to that instantly claimed and disclosed, the secondary battery of the Ramasubramanian et al. combination renders obvious 
a. 	the first vertical end surfaces of the electrode and the counter-electrode active material layers are on the same side of the electrode assembly, a 2D map of the median vertical position of the first opposing vertical end surface of the electrode active material in the X-Z plane, along the length Le of the electrode active material layer, traces a first vertical end surface plot, EVP1 , a 2D map of the median vertical position of the first opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode VP1, wherein for at least 60% of the length Lc of the first counter-electrode active material layer (i) the absolute value of a separation distance, SZ1, between the plots EVP1 and CEVP1 measured in the vertical direction is 1000 µm > |SZ1| ≥ 5 µm and (ii) as between the first vertical end surfaces of the electrode and counter-electrode active material layers, the first vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the first vertical end surface of the electrode active material layer; and,
b.	 the second vertical end surfaces of the electrode and counterelectrode active material layer are on the same side of the electrode assembly, and oppose the first vertical end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median vertical position of the second opposing vertical end surface of the electrode active material layer in the X-Z plane, along the length Le of the electrode active material layer, traces a second vertical end surface plot, EVP2, a 2D map of the median vertical position of the second opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a second vertical end surface plot, CEVP2, wherein for at least 80% of the length Lc of the counter-electrode active material layer (i) the absolute value of a separation distance, SZ2, between the plots EVP2 and CEVP2 as measured in the vertical direction is 1000 µm ≥ [SZ2| ≥ 5 µm, and (ii) as between the second vertical end surfaces of the electrode and counter-electrode active material layers, the second vertical end surface of the counter-
Claim 6:	The rejection of claim 6 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable to the carrier ions (paragraph [0065]), a first member of the electrode active material layer population (50) , a unit cell portion (21) of first member of the counter-electrode current collector population (47) and a first member of the counter-electrode active material layer population (49), wherein (aa) the first member of the electrode active material layer population  (50) is proximate a first side of the separator (43) and the first member of the counter-electrode material layer (49) population is proximate an opposing second side of the separator (43), (bb) the separator(43)  electrically isolates the first member of the electrode active material layer population (49) from the first member of the counter-electrode active material layer population (50) and carrier ions (43) are primarily exchanged between the first member of the electrode active material layer population (49) and the first member of the counter-electrode active material layer population (50) via the separator (43) of each such unit cell during cycling of the battery between the charged and discharged state, and (cc) within each unit cell (see e.g. Figure 3).

a. 	the first vertical end surfaces of the electrode and the counter-electrode active material layers are on the same side of the electrode assembly, a 2D map of the median vertical position of the first opposing vertical end surface of the electrode active material in the X-Z plane, along the length Le of the electrode active material layer, traces a first vertical end surface plot, EVP1 , a 2D map of the median vertical position of the first opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a first vertical end surface plot, CEVP1, wherein for at least 60% of the length Lc of the first counter-electrode active material layer (i) the absolute value of a separation distance, SZ1, between the plots EVP1 and CEVP1 measured in the vertical direction is 1000 µm > |SZ1| ≥ 5 µm and (ii) as between the first vertical end surfaces of the electrode and counter-electrode active material layers, the first vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the first vertical end surface of the electrode active material layer; and,
b.	 the second vertical end surfaces of the electrode and counterelectrode active material layer are on the same side of the electrode assembly, and oppose the first vertical end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median vertical position of the second opposing vertical VP2, a 2D map of the median vertical position of the second opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a second vertical end surface plot, CEVP2, wherein for at least 80% of the length Lc of the counter-electrode active material layer (i) the absolute value of a separation distance, SZ2, between the plots EVP2 and CEVP2 as measured in the vertical direction is 1000 µm ≥ [SZ2| ≥ 5 µm, and (ii) as between the second vertical end surfaces of the electrode and counter-electrode active material layers, the second vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the second vertical end surface of the electrode active material layer.
Clam 51: 	The rejection of claim 51 is as set forth above in claims 4 and 5  wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable to the carrier ions (paragraph [0065]), a first member of the electrode active material layer population (50) , a unit cell portion (21) of first member of the counter-electrode current collector population (47) and a first member of the counter-electrode active material layer population (49), wherein (aa) the first member of the electrode active 
Given that the secondary battery of the Ramasubramanian et al. combination is structurally similar to that instantly claimed and disclosed, the secondary battery of the Ramasubramanian et al. combination renders obvious 
c. 	the first transverse end surfaces of the electrode and counterelectrode active material layers are on the same side of the electrode assembly, a 2D map of the median transverse position of the first opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height He of the electrode active material layer, traces a first transverse end surface plot, ETP1, a 2D map of the median transverse position of the first opposing transverse end surface of the counter-electrode in the X-Z plane, along the height He of the counterelectrode active material layer, traces a first transverse end surface plot, CETP1 , wherein for at least 60% of the x1, between the plots ETP1 and CETP1 measured in the transverse direction is 1000 µm ≥ |Sx1| ≥ 5 µm, and (ii) as between the first transverse end surfaces of the electrode and counter-electrode active material layers, the first transverse end surface of the counter-electrode active material layer is inwardly disposed with respect to the first transverse end surface of the electrode active material layer, and
d. 	the second transverse end surfaces of the electrode and counterelectrode active material layers are on the same side of the electrode assembly, and oppose the first transverse end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median transverse position of the second opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height He of the electrode active material layer, traces a second transverse end surface plot, ETP2, a 2D map of the median transverse position of the second opposing transverse end surface of the counter-electrode in the X-Z plane, along the height He of the counter-electrode active material layer, traces a second transverse end surface plot, CETP2, wherein for at least 60% of the height Hc of the counter-electrode active material layer (i) the absolute value of a separation distance, Sx2, between the plots ETP2 and CETP2 measured in the transverse direction is 1000 µm ≥ |Sx2| ≥ 5 µm, and (ii) as between the second transverse end surfaces of the electrode and counterelectrode active material layers, the second transverse end surface of the 
Claim 52: 	The rejection of claim 52 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose that the negative electrode active material comprises at least one of silicon, silicon oxide, and mixtures thereof (paragraph [0092]).
Claim 53:	The rejection of claim 53 is as set forth above in claim 4 and 52 wherein Ramasubramanian et al. further disclose that the members of the population of negative electrode current collector layers comprise one or more of copper (paragraph [0090]).
Claim 54:	The rejection of claim 54 is as set forth above in claims 4, 52 and 53 wherein the Ramasubramanian et al. combination discloses that the first and second secondary growth constraints (66, as shown in Figure 10C of Kim) separated in the second direction are connected to each other by members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.)(i.e. modifying the electrode stack 74 of Ramasubramanian et al. by incorporating the constraints of Kim et al. would obviously result in the growth constraints of Kim et al. being separated by the members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.)
Claim 55:	The rejection of claim 55 is as set forth above in claims 4 and 52 wherein the Ramasubramanian et al. combination discloses that the first and second secondary growth constraints (66, as shown in Figure 10C of Kim) separated in the second direction are connected to each other by members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.)(i.e. modifying the electrode stack 74 of Ramasubramanian et al. by incorporating the constraints of Kim et al. would obviously result in the growth constraints of Kim et al. being separated by the members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.).
Claim 56:	The rejection of claim 56 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose that the negative electrode active material comprises lithium metal (paragraph [0092] which discloses a negative electrode active material capable of absorbing and releasing a carrier ion such as lithium and that such material include and range of metals capable of forming an alloy with lithium).
Claim 57:	The rejection of claim 57 is as set forth above in claim 4 and 56 wherein Ramasubramanian et al. further disclose that the members of the population of negative electrode current collector layers comprise one or more of copper (paragraph [0090]).
Claim 58:	The rejection of claim 58 is as set forth above in claims 4, 56 and 57 wherein the Ramasubramanian et al. combination discloses that the first and 
Claim 59:	The rejection of claim 59 is as set forth above in claims 4 and 56 wherein the Ramasubramanian et al. combination discloses that the first and second secondary growth constraints (66, as shown in Figure 10C of Kim) separated in the second direction are connected to each other by members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.)(i.e. modifying the electrode stack 74 of Ramasubramanian et al. by incorporating the constraints of Kim et al. would obviously result in the growth constraints of Kim et al. being separated by the members of the stacked series of layers comprising members of the population of negative electrode current collector layers (of Ramasubramanian et al.)
Claim 60:	The rejection of claim 60 is as set forth above in claim 4 wherein the Ramasubramanian et al. combination discloses that the first and second secondary growth constraints (66, as shown in Figure 10C of Kim) separated in the second 
Claim 61:	The rejection of claim 61 is as set forth above in claim 4 wherein the Ramasubramanian et al. combination discloses that the first and second secondary growth constraints (66, as shown in Figure 10C of Kim) separated in the second direction are connected to each other by members of the stacked series of layers comprising members of the population of positive electrode current collector layers (of Ramasubramanian et al.)(i.e. modifying the electrode stack 74 of Ramasubramanian et al. by incorporating the constraints of Kim et al. would obviously result in the growth constraints of Kim et al. being separated by the members of the stacked series of layers comprising members of the population of positive electrode current collector layers (of Ramasubramanian et al.).
Claim 62:	The rejection of claim 62 is as set forth above in claim 4 and 61 wherein Ramasubramanian et al. further disclose that the members of the positive electrode current collector layer comprise aluminum (paragraph [0095]).
Claim 63:	The rejection of claim 63 is as set forth above in claims 4 and 61 wherein Ramasubramanian et al. further disclose that the (New). The secondary battery of claim 61 wherein the negative electrode active material comprises at least one of silicon, silicon oxide, and mixtures thereof (paragraph [0092]).
Claim 64:	The rejection of claim 64 is as set forth above in claims 4 and 61 wherein Ramasubramanian et al. further disclose that the negative electrode active material comprises lithium metal (paragraph [0092] which discloses a negative electrode active material capable of absorbing and releasing a carrier ion such as lithium and that such material include and range of metals capable of forming an alloy with lithium). 
Claim 65:	The rejection of claim 65 is as set forth above in claim 4 wherein the Ramasubramanian et al. combination discloses that the enclosure (72 of Ramasubramanian et al. as shown in Figure 10) hermetically seals (paragraph [0227] of Ramasubramanian et al.) the set of electrode constraints (of Kim) within the battery enclosure. 
Claim 66:	The rejection of claim 66 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose that the negative electrode current collector layers have longitudinal opposing ends that are adhered to an electrically conductive busbar (paragraph [0080]). 
Claim 67:	The rejection of claim 67 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose that the  positive electrode current collector 
Claim 68:	The rejection of claim 68 is as set forth above in claim 4 wherein the Ramaubramanian et al. combination, in particular, Delpuech et al. disclose a secondary battery wherein the negative electrode active material layer comprise a particulate material having at least 60 wt% of negative electrode active material, less than 20 wt% conductive aid, and binder material (col. 3: 24-33).
Claim 69:	The rejection of claim 69 is as set forth above in claim 4 and 68 wherein wherein the Ramaubramanian et al. combination, in particular, Delpuech et al. disclose that the wherein members of the negative electrode active material layer population comprise less than 10 wt% and at least 1 wt %conductive aid (i.e. 5 wt% carbon black)(col. 3: 21-28).
Claim 70:	The rejection of claim 70 is as set forth in claims 4 and 69 above  wherein the Ramasubramanian et al. combination, in particular, Delpuech et al. disclose that the negative electrode active material layer population comprise at least 80 wt% of negative electrode active material (90 wt% as per col. 3: 26).
Claim 71:	The rejection of claim 71 is as set forth above in claims 4 and 68 above wherein the Ramasubramanian et al. combination, in particular, Delpuech et al. disclose that the negative electrode active material layer population comprise at least 90 wt% of negative electrode active material (90 wt% as per col. 3: 26).
Claim 73:	The rejection of claim 73 is as set forth above in claims 4 and 68 wherein Ramasubramanian et al. combination, in particular, Delpuech et al. disclose that the conductive aid comprises carbon (carbon black as per col. 3: 27).

9.	Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over  Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044)  as applied to claims 1 and 68 above, and further in view of CN 104347856 (hereafter CN ‘856).
Ramasubramanian et al., Kim et al., and Delpuech et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 72:	The Ramasubramanian et al. combination does not disclose that the members of the negative electrode active material layer population comprise at least 95 wt% of negative electrode active material.
CN ‘856 discloses a negative electrode active material layer comprising at least 95 wt% of negative electrode active material (98.1 – 99.9 wt%, as per the abstract). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the members of the negative electrode material layer population of the Ramasubramanian et al. combination in light of the teaching of CN ‘856 such that the members comprise at least 95 wt% of negative electrode active material.
.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Correspondence 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729